Filed 5/3/21 P. v. Ruiz CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                         A159939
 v.
 JOHN ROBERT RUIZ,                                                       (Napa County
                                                                         Super. Ct. No. CR-183993)
           Defendant and Appellant.


         Defendant John Ruiz worked at a winery. He pleaded no contest to
embezzlement and grand theft and was placed on probation after he
personally profited from selling some of the winery’s property without his
employer’s knowledge. He appeals from a restitution order that required him
to pay approximately $145,000 in restitution to the winery. He contends that
the restitution award should be vacated because there was not substantial
evidence that the company sustained an economic loss, and to the extent
there was such a loss he did not proximately cause it. We reject these claims
and affirm.




                                                               1
                                    I.
                          FACTUAL AND PROCEDURAL
                               BACKGROUND
      Ruiz worked as a cellar master at Stags Leap Winery, which is owned
by Treasury Wine Estates.1 The winery stored barrels of wine on racks
holding two barrels. In 2015, after an earthquake, Ruiz was given
responsibility for replacing the two-barrel racks with four-barrel racks, which
are more stable.
      Initially, Ruiz and his supervisor intended to buy new four-barrel racks
from a company called Western Square, which agreed to remove the two-
barrel racks free of cost. Ruiz’s supervisor testified that the two-barrel racks
were going to be “scrapped because they weren’t usable.” But Ruiz proposed
an alternative plan with another company, Rack and Maintenance, to realize
some value from the two-barrel racks. Under this plan, Rack and
Maintenance would exchange several hundred two-barrel racks for four-
barrel racks, at a ratio of 25 to 1. Ruiz’s supervisor agreed to the
arrangement.
      During spring 2015, 4400 two-barrel racks were removed from Stags
Leap Winery and replaced with 176 four-barrel racks in the agreed-upon
ratio. But this did not occur as the result of the plan with Rack and
Maintenance. Instead, Ruiz sold the two-barrel racks to a third company,
Country Connection, for $175,000. He arranged for the payment checks to be
made out to “Lee’s Removal Service,” and he deposited them into his personal
bank accounts. He then ordered the 176 four-barrel racks from Rack and




      1 The facts about the offenses are drawn from the evidence presented at
the preliminary hearing, to which Ruiz stipulated as the factual basis of his
plea, and from the evidence presented at the restitution hearing.
                                        2
Maintenance at a cost of $30,000, but he never paid for them. Soon after,
Ruiz left his position at the winery.
      In 2017, Treasury Wine Estates learned that it had never paid for the
four-barrel racks. It then paid Rack and Maintenance the $30,000 owed, and
its representatives contacted the authorities about Ruiz’s theft. When
confronted, Ruiz “confirmed that exactly what [his supervisor] . . . described
happened . . . [and that he] would do everything he could to make up for it.”
      Ruiz was charged with fourteen felony counts—seven counts of
embezzlement of more than $950 and seven counts of grand theft of personal
property—and sentence enhancements based on the value of the property
exceeding $65,000 and based on the taking of more than $100,000.2 Two
years later, he pleaded no contest to one count of embezzlement, one count of
grand theft, and the sentence enhancement for embezzlement of more than
$100,000. As part of the plea agreement, Ruiz reimbursed Treasury Wine
Estates for the $30,000 it paid to Rack and Maintenance, but it was
stipulated that his admission to the embezzlement enhancement would not
be evidence for the purpose of ordering further restitution.
      At sentencing, the trial court suspended imposition of sentence and
placed Ruiz on formal probation for five years. His probation conditions
including serving 180 days in county jail and paying additional restitution to
Treasury Wine Estates.
      At the restitution hearing, Ruiz’s supervisor testified that Ruiz sold the
two-barrel racks for a personal profit of approximately $175,000 and that


      2The charges were brought under Penal Code sections 503
(embezzlement of over $950), 487, subdivision (a) (grand theft of personal
property), 12022.6, subdivision (a)(1) (enhancement for loss over $65,000),
and 186.11, subdivision (a)(3) (enhancement for aggravated white collar
crime). All further statutory references are to the Penal Code.
                                        3
Treasury Wine Estates paid Rack and Maintenance $30,000 for the 176 four-
barrel racks Ruiz ordered. The People sought $145,443 in direct restitution:
$175,443 for the two-barrel racks, plus 10 percent interest from the date of
sentencing, minus the $30,000 in restitution Ruiz had already paid.
      Ruiz opposed the request, arguing that the restitution award should be
limited to $30,000 because Treasury Wine Estates planned to throw away the
two-barrel racks and thus incurred no loss. In response, the prosecution
pointed out that Ruiz was never authorized to personally profit from the sale
of the two-barrel racks and that by deceptively selling them he deprived the
company of $175,000.
      The trial court observed that the legal question of whether to award
restitution to Treasury Wine Estates for the two-barrel racks, which the
company did not initially recognize had sale value, was a “novel sort of issue.”
The court ultimately determined that Ruiz “should have been honest with
[Treasury Wine Estates] and he deceived them” and that he did not
“deserve[] to profit” from his actions. The court awarded restitution in the
amount sought by the People and ordered Ruiz to pay Treasury Wine Estates
a total of $145,443, plus 10 percent interest from the date of sentencing.
                                      II.
                                 DISCUSSION
      A.    The Trial Court Properly Determined that Treasury Wine Estates
            Sustained an Economic Loss.
      Ruiz argues that the restitution award should be vacated because the
record lacks substantial evidence that Treasury Wine Estates sustained an
economic loss, since the company had not expected to profit from the two-
barrel racks and gave him permission to discard them or trade them. We
disagree.



                                       4
        Restitution to a “victim of crime who incurs an economic loss as a result
of the commission of a crime” is mandatory. (§ 1202.4, subd. (a)(1).) “[T]he
[trial] court shall require that the defendant make restitution to the victim
. . . in an amount established by court order, based on the amount of loss
claimed by the victim . . . or any other showing to the court.” (§ 1202.4,
subd. (f).) Restitution must be “sufficient to fully reimburse the victim . . . for
every determined economic loss incurred as the result of the defendant’s
criminal conduct.” (§ 1202.4, subd. (f)(3).) The “party seeking restitution”
has the burden “to provide an adequate factual basis for the claim” by a
preponderance of the evidence. (People v. Giordano (2007) 42 Cal.4th 644,
664.)
        We review a trial court’s restitution award for an abuse of discretion,
asking “ ‘whether the ruling in question “falls outside the bounds of reason”
under the applicable law and the relevant facts.’ ” (People v. Giordano,
supra, 42 Cal.4th at p. 663.) “ ‘[T]he court’s discretion in setting the amount
of restitution is broad, and it may use any rational method of fixing the
amount of restitution as long as it is reasonably calculated to make the victim
whole.’ ” (People v. Millard (2009) 175 Cal.App.4th 7, 26.) “ ‘ “When there is
a factual and rational basis for the amount of restitution ordered by the trial
court, no abuse of discretion will be found by the reviewing court.” ’ ” (Ibid.)
        The issue is whether Ruiz’s crimes caused Treasury Wine Estates to
sustain an “economic loss” that can be quantified in dollars, to the extent
possible, based on evidence presented at the restitution hearing. (See
§ 1202.4, subd. (f)(3).) The People presented evidence that Ruiz’s supervisor
did not approve Ruiz’s transaction with Country Connection, and the trial
court found that Treasury Wine Estates did not give Ruiz permission to sell
company property for personal profit. Ruiz’s supervisor testified that as a


                                         5
result of the transaction, the company lost $175,000, the amount of money
Ruiz received for the two-barrel racks. (See § 1202.4, subd. (f)(3)(A) [value of
stolen items may be replacement cost of similar property].) Since there was
sufficient evidence that the two-barrel racks had value, the court did not
abuse its discretion in concluding that Treasury Wine Estates suffered an
economic loss.
      B.    The Trial Court Properly Found that Ruiz’s Conduct Caused
            the Economic Loss to Treasury Wine Estates.
      Ruiz relies on People v. Jones (2010) 187 Cal.App.4th 418 (Jones) to
argue that even if Treasury Wine Estates sustained an economic loss, the
People failed to show that his offenses proximately caused the loss. We are
not persuaded.3
      The victim in Jones sought restitution for damage to her vehicle that
occurred in an accident with the defendant, who pleaded no contest to driving
under the influence of alcohol. (Jones, supra, 187 Cal.App.4th at p. 420.) The
victim also sought restitution for subsequent damage to her vehicle that
occurred while parking at the courthouse to attend a hearing in the
defendant’s case. (Id. at p. 425.) The Third District Court of Appeal rejected
the trial court’s grant of restitution for the subsequent damage, an award
based on the rationale that the victim would not have been at the courthouse
but for the first accident. The Court of Appeal held that tort causation
principles should apply in criminal restitution cases because section 1202.4,
subdivision (f)(3), states that a restitution order “ ‘shall be of a dollar amount
that is sufficient to fully reimburse the victim . . . for every determined
economic loss incurred as the result of the defendant’s criminal conduct . . . .’


      3 Since we conclude that the restitution order is consistent with
principles of causation, we reject the cursory argument that Ruiz was denied
federal due process because the trial court misapplied those principles.
                                        6
[Citation.] The causal connection embodied in the words ‘as the result of’ is
certainly indicative of direct causation. Just as in tort law, however, the law
must impose limitations on liability for victim restitution other than simple
direct causality or else a defendant will face infinite liability for his or her
criminal acts, no matter how remote the consequence.” (Jones, at p. 425.)
      Prior to Jones, “no published opinion . . . directly applied the principles
of proximate causation to victim restitution,” but Jones reasoned that that
“does not mean those principles do not apply. Indeed, the concept of
proximate cause has routinely been applied to other aspects of criminal
liability.” (Jones, supra, 187 Cal.App.4th at p. 426.) As an example, Jones
discussed a case in which “our Supreme Court confronted ‘a question
concerning proof of proximate causation in a provocative act murder case’
. . . . [T]he court observed (in part) as follows: ‘ “In general, an ‘independent’
intervening cause will absolve a defendant of criminal liability. [Citation.]
However, in order to be ‘independent’ the intervening cause must be
‘unforeseeable[,] an extraordinary and abnormal occurrence, which rises to
the level of an exonerating, superseding cause.’ [Citation.] On the other
hand, a ‘dependent’ intervening cause will not relieve the defendant of
criminal liability. ‘A defendant may be criminally liable for a result directly
caused by his [or her] act even if there is another contributing cause. If an
intervening cause is a normal and reasonably foreseeable result of
defendant’s original act the intervening act is “dependent” and not a
superseding cause, and will not relieve defendant of liability. . . . “The
precise consequence need not have been foreseen; it is enough that the
defendant should have foreseen the possibility of some harm of the kind
which might result from his act.” ’ ” ’ ” (Id. at pp. 427–428, quoting People v.
Cervantes (2001) 26 Cal.4th 860, 862−863, 871.) Jones reversed the


                                         7
restitution order on other grounds and directed the trial court to address on
remand whether the defendant proximately caused damage to the victim’s
vehicle or whether it was caused by an independent intervening cause.
(Jones, at pp. 427–428.)
      Jones does not support Ruiz’s argument. Ruiz contends that the
“actions and inactions [of Treasury Wine Estates] became an intervening
factor which negated proximate cause” because “[a]ny loss was proximately
caused by [its] failures to follow good employment practices and to pursue
[his] suggestion of selling the two-barrel racks.” He claims that once he “told
[Treasury Wine Estates] he might be able to get better deals” and the
company failed to take “measures to protect their property,” he had a
“reasonable belief that the company didn’t care about the racks; was not
interested in any business opportunity they might represent; and just wanted
them gone.” But as cellar master, Ruiz was responsible for purchasing four-
barrel racks and disposing of the two-barrel racks. Since transactions for
barrel racks were Ruiz’s responsibility, it was foreseeable that his supervisor
would trust Ruiz to sell the barrel racks, not circumvent Ruiz to do so. Thus,
even if the company’s supposed inaction was an intervening cause at all, at
best it was a dependent intervening cause.
      In sum, the trial court did not abuse its discretion in awarding
restitution to Treasury Wine Estates, because sufficient evidence
demonstrated that the two-barrel racks had value and Ruiz’s theft and
embezzlement proximately caused economic loss to the company.
                                     III.
                                 DISPOSITION
      The March 6, 2020 restitution order is affirmed.




                                       8
                                _________________________
                                Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Sanchez, J.




People v. Ruiz A159939

                            9